Citation Nr: 1120682	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection bilateral vitreous floaters.

2.  Entitlement to service connection for a bilateral eye disability other than vitreous floaters.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from April 1958 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral eye disabilities.  By decision June 2010, the Board concluded new and material evidence had been received, and the claim for service connection for a right eye disability was reopened.  The underlying claim for service connection for a right eye disability was remanded for additional development of the record.  By rating action dated May 2009, the RO denied service connection for a left eye disability.  


FINDINGS OF FACT

1.  Vitreous floaters in each eye had their onset in service.  The Veteran noted spots in his eyes in service and floaters have been evidenced since service.

2.  Refractive error is not a disability for which compensation benefits may be paid.

3.  There is no competent and probative evidence demonstrating the Veteran has a disability of either eye, other than floaters, that is related to service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, vitreous floaters of each eye were incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

2.  A bilateral eye disability, other than vitreous floaters, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In March 2005 and December 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, private and VA medical records, and the reports of VA examinations.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  He has indicated that he has no additional evidence to submit.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The service treatment records disclose the Veteran was seen in August 1958 and reported a spot on his eye.  No findings were recorded.  On a report of medical history in April 1961, the Veteran indicated he had spots in his eyes.  The eyes, pupils, ocular motility and an ophthalmoscopic examination on the discharge examination in April 1961 were normal.  Distant vision was 20/20 in each eye.

The Veteran was afforded a VA examination of the eyes in June 1961.  He related he saw spots floating in front of both eyes, and stated he first some them during basic training.  There was no history of disease or injury to the eyes.  The diagnosis was simple hyperopic astigmatism, bilateral.  The examiner commented the examination revealed no eye abnormalities.  He added the Veteran's history was suggestive of possible vitreous floaters, but none was seen on examination.

Private medical records show the Veteran was seen in November 1991, and the Veteran complained of decreased visual acuity.  The assessment was myopic astigmatism/presbyopia.  It was stated the Veteran's eye health was unclear.  In May 1993, he asserted that since he struck his head on a piece of metal equipment in December 1992, he had experienced various symptoms, including blurred vision.  The Veteran complained of occasional transient flickering of his right eye for about two weeks in March 1996.  The diagnoses were cataracts and posterior vitreous detachment of the right eye only.  He related in August 1996 he had seen another provider in March of that year and was told he had loosening of the jelly inside the eyes and hardening of the lens of the eyes.

VA outpatient treatment records disclose that in October 2000, the Veteran reported sudden left eye pain three to four days earlier.  He stated the eye became red later that evening and grew progressively redder.  He also indicated he had itching and pain in both eyes intermittently.  He asserted these symptoms had been present to the same degree on and off since 1958, as well as floaters.  The Veteran related there was a misfire of an M1, with some type of explosion which resulted in temporary blurriness of both eyes.  The assessment was atypical presentation of subconjunctival hemorrhage.  In August 2002, he again reported floaters in both eyes since the M1 backfire in 1958.  He alleged they had increased in size and number over the years.  The assessments were refractive error and presbyopia of both eyes; mild cataracts both eyes; posterior vitreous detachment of the right eye; pterygium of the right eye; and dry eye symptoms.

The Veteran complained of a painless red spot on his left eye in April 2005.  He denied rubbing his eyes hard.  The assessments were normal dilated examination, no evidence of retinal detachment or vitreous hemorrhage, and subconjunctival hemorrhage.  The examiner stated the Veteran has dry eyes and when he demonstrated how he rubbed them, it seemed this might be self-induced.

In a September 2006 statement, a private physician related he had examined the Veteran two months earlier.  The Veteran reported he had been injured secondary to an M1 rifle backfiring and blowing into his eyes.  He claimed that he had many floaters in his vision and they obstructed his vision.  The diagnoses were posterior vitreous separation, age-related, both eyes; nuclear sclerosis and cortical cataracts, age-related, both eyes; pterygium of the right eye; and mild blepharitis.

The Veteran was afforded a VA examination of the eyes in September 2010.  The examiner noted he reviewed the claims folder.  The Veteran stated that, in 1958, gas caused by gunfire got into his eyes, causing blurred vision.  No treatment was required.  He claimed that he began seeing floaters in both eyes one week later.  An examination revealed corrected visual acuity was 20/20 in each eye for both near and distance.  The diagnoses were right nasal pterygium; bilateral refractive error; bilateral cataracts; and bilateral vitreous floaters.  The examiner commented it was at least as likely as not that refractive error and vitreous floaters had their onset in service.  He stated these conditions are typically long-standing, and could have onset at any time during the Veteran's life.  He also concluded it was less likely than not that the right nasal pterygium and cataracts are related in any way to service.  He observed that when the Veteran was evaluated in 2005, his corneas were clear, and this would indicate he did not have a pterygium at that time.  He added the Veteran was 24 years old when he was discharged from service, and it was very unlikely he had cataracts at that time.  The examiner pointed out that cataracts typically occurred much later in life.

Based on the evidence summarized above, the Board concludes the only eye disability for which service connection is warranted is vitreous floaters of each eye.  The record documents the Veteran reported spots in his eyes during service, including at the time of the separation examination.  He has reported these floaters have been present since that time.  

However, there is no basis for service connection for any other eye disability.  As noted above, refractive error is not a disability for which service connection may be granted.  The evidence establishes that an acquired eye disability was not present in service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is no competent and probative medical evidence linking any current eye disorder, other than floaters, to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of an acquired eye disability, other than vitreous floaters.  To the extent the Veteran contends his eye condition is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's bilateral eye disabilities, other than floaters, are related to service, the preponderance of the evidence is against the claim and service connection for any eye disability other than floaters is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except for the claim for service connection for vitreous floaters, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral vitreous floaters is granted.

Service connection for any other bilateral eye disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


